Spokford, J.
The plaintiff having obtained a judgment against Alice Pellegrien, brought this action to annul a donation alleged to have been made by her in fraud of his rights to her daughter, Mrs. Hunter, her grand-daughter, Mrs. Galabert, and her grand-son, W. P. N. Hunt; also for a judgment in solido against those parties for the amount of his claim against Alice Pellegrien, to the extent of the value of such of the property donated by her to them, as had gone into the hands of third parties.
The plaintiff had judgment against all those defendants as prayed for.
Mrs. Hunter alone has appealed, and has not made her co-defendants parties to the appeal.
The plaintiff moves to dismiss on this ground.
If the co-defendants were necessary parties below, as it seems from the nature of the donation and the partition had under it they were, they are necessary parties here. See Duggan v. De Lizardi, 5 Rob. 225; Armstrong v. His Creditors, 8 An. 368; Robert v. Ride, II An. 409. If the other defendants acquiesce in the judgment, they have an interest in maintaining it against Mrs. Hunter, to lessen the amount of their contribution to the plaintiff’s claim.
Appeal dismissed.